        Case 1:18-cv-10225-MLW Document 442 Filed 12/24/19 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                         )
LILIAN PAHOLA CALDERON JIMENEZ, )
and LUIS GORDILLO, et al.,               )
                                         )
Individually and on behalf of all others )
similarly situated,                      )
                                         )          No. 1:18-cv-10225-MLW
                Plaintiffs-Petitioners,  )
                                         )
        v.                               )
                                         )
CHAD WOLF, et al.,                       )
                                         )
                Defendants-Respondents.  )
                                         )

  RESPONDENTS’ MOTION TO VACATE THE DECEMBER 27, 2019 HEARING OR
            ALTERNATIVELY EXTEND THE HEARING DATE

       Respondents respectfully request that the Court vacate the December 27, 2019 hearing on

Petitioners’ motion for interim immediate release of a class member and decide Petitioners’ motion

on the pleadings. Undersigned counsel is currently out of the state on previously scheduled leave

and is not scheduled to return to Washington, D.C. until after the scheduled hearing. Additionally,

it is Respondents’ position that the parties’ pleadings provide the information and legal arguments

required to decide this motion. Therefore, Respondents respectfully request that the Court vacate

the December 27, 2019 hearing and decide Petitioners’ motion on the pleadings. Alternatively,

Respondents request the Court reschedule the hearing for December 30, 2019.

       Counsel for Respondents has conferred with counsel for Petitioners regarding this motion.

Petitioners have indicated that they agree that it may be possible to resolve the motion on the

pleadings. Petitioners’ position is that the government’s briefing confirms that it willingly violated

the law and that Mr. Kim poses no danger or flight risk, such that no government interest is harmed
        Case 1:18-cv-10225-MLW Document 442 Filed 12/24/19 Page 2 of 3



by his immediate interim release to spend Christmas with his family. However, Petitioners wish

to be heard on the motion to the extent the Court does not order Mr. Kim’s release based on the

papers. Petitioners do not consent to extending the hearing date to December 30, 2019.



Respectfully Submitted,

JOSEPH H. HUNT
Assistant Attorney General

WILLIAM C. PEACHEY
Director

T. MONIQUE PEOPLES
Senior Litigation Counsel

/s/ Mary L. Larakers
MARY L. LARAKERS (Texas Bar # 24093943)
Trial Attorney
United States Department of Justice, Civil Division
Office of Immigration Litigation
District Court Section
P.O. Box 868, Ben Franklin Station
Washington, DC 20044
(202) 353-4419
(202) 305-7000 (facsimile)
mary.l.larakers@usdoj.gov
Counsel for Respondents

                                  L.R. 7.1 CERTIFICATION

       I certify that, in accordance with L.R. 7.1(a)(2), counsel for Respondents conferred with
counsel for Petitioners on December 23, 2019 in an attempt to resolve the issues raised in this
motion. Petitioners’ position is set forth above.

                                                      /s/ Mary L. Larakers
                                                      Mary L. Larakers
Dated: December 24, 2019                              Trial Attorney
        Case 1:18-cv-10225-MLW Document 442 Filed 12/24/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

        I, Mary L. Larakers, Trial Attorney, hereby certify that this document filed through the
ECF system will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF) and paper copies will be sent to those indicated as non-registered
participants.

                                                     /s/ Mary L. Larakers
                                                     Mary L. Larakers
Dated: December 24, 2019                             Trial Attorney
